Conviction is for theft of hogs, punishment being two years in the penitentiary.
No statement of facts accompanies the record. The showing attempted to be made here that appellant has been deprived of a statement of facts without fault attributable to him or his attorney is entirely insufficient.
We find a bill of exception complaining that the trial court declined to hear evidence on the motion for new trial touching appellant's sanity. No issue of sanity was submitted in the charge to the jury; no exception was reserved to its omission; no special charge submitting the issue was requested; no affidavit to the effect that appellant had become insane since the trial is found in the record; no claim of newly discovered evidence on the question of sanity is set up in the motion for new trial. These things being true we are at a loss to discover why the court should have heard any evidence on the issue suggested. The bill is further defective in not apprising us of what the proposed evidence consisted.
No error appearing in the record the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.